 In theMatterof CONTINENTAL CAN COMPANY,INC., EMPLOYERandUNITEDSTEELWORKERSOF AMERICA, CIO, PETITIONERIn the MatterOf CONTINENTALCAN COMPANY, INC., EMPLOYERandAMALGAMATEDLITHOGRAPHERSOFAMERICA,LOCAL 5, CIO9PETITIONERCases Nos. 14-RC-944and 14-RC-1082.-Decided September 26,1950DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before Glenn L.Meller, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.On December 31, 1948, the International Association of Machin-ists,District No. 9, herein called the IA-M, was certified by the Boardas the exclusive bargaining representative of all production and main-tenance employees, including pressmen, apprentice pressmen, andpress feeders.'Thereafter, the Employer and the IAM entered into acontract to be effective from December 23, 1949, to May 1, 1951. Thecontract provided for the specific exclusion of pressmen, apprenticepressmen and press feeders.2The United Steelworkers of America, CIO, herein called the Steel-workers, contends that the foregoing contract between the Employerand the IAM cannot operate as a bar to this proceeding because by itsterms certain employees have been excluded in defiance of the certifica-tion issued by the Board.'Case No. 14-RC-270.2These employees are currently represented by the Amalgamated Lithographers ofAmerica,Local 5, CIO,herein called the Amalgamated.Without any prior determinationby the Board,the Employer voluntarily agreed to recognize the Amalgamated in December1949.91 NLRB No. 66.500 CON'TIN'ENTAL CAN COMPANY, INC.501Inasmuch as the parties to the contract have departed from thecertified unit as to a substantial group of employees, we find, apartfrom other considerations,3 that the contract is not a ba.r to a new de-termination of representatives.4A question affecting commerce exists concerning the representationof employees of- the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Amalgamated, the IAM, and the Employer arein agreementthat all pressmen, apprentice pressmen, and press feeders constitutea skilled group and should be represented in a separate unit.Whilethe Steelworkers does not deny the craft characteristics of the fore-going employees, it contends that the production and maintenanceunit previously certified by the Board is appropriate. It furthercontends that the unit sought by the Amalgamated is not appropriatebecause it does not include other employees having similar duties,such as coating operators and oven strippers.With respect to theremaining production and maintenance employees, the Steelworkers,the IAM, and the Employer are in agreement that such employees,excluding outside truck drivers, clericals, office employees, guards,watchmeri, professional, and supervisory employees constitute anappropriate unit for the purposes of collective bargaining.The Employer is engaged in the manufacture of metal and fibrecontainers at its St. Louis, Missouri, plant, the only one involved inthis' proceeding.It operates a decorating department which isdivided into a printing section and a coating section, each havingseparate supervision.The function of the coating section is toapply lacquer or varnish to bare sheetmetal and then place the coatedmetal in an oven to be dried.The sheetmetal is removed from theoven by oven strippers. If these sheets are to be lithographed, theyare moved to the printing section where printed matter of one or twocolors are applied by press feeders, apprentice pressmen, and press-men.The printing section also employs oven strippers.The record is clear that the work performed by the coating opera-tors, who learn their job in 2 to 4 weeks, and the oven strippers, wholearn their job in 2 days, are not skilled, do not serve an apprentice-ship, which is required of the press feeders and pressmen, and re-ceive wages substantially less than the group of employees soughtby the Amalgamated. It is also evident that neither these nor theAs we find that the contract is not a bar,for the reasons stated above,we deem itunnecessary to consider the other issues raised by the Steelworkers.4Calaveras Cement Company,89 NLRB 378;Savannah Electric and PowerCo., 48NLRB RR 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees in the decorating department are engaged primarilyin the lithographic process so as to warrant their inclusion in thelithographic pressmen's group.Accordingly, we find that all press feeders, apprentice pressmen,and pressmen constitute an identifiable, homogeneous highly skilledgroup, clearly distinguishable from the Employer's other productionworkers, which may constitute an appropriate unit.'However, weshallmake no final unit determination at this time, but shall firstascertain the desires of the employees in the election hereinafterdirected.We shall direct. separate elections by secret ballot among the em-ployees in the voting groups described below :1.All press feeders, apprentice pressmen, and pressmen at theEmployer's St. Louis, Missouri, plant, excluding all other employeesand supervisors as defined in the Act.2.All production and maintenance employees at the Employer'sSt.Louis,Missouri, plant, excluding press feeders, apprenticepressmen, pressmen, outside truck drivers, clericals, office employees,guards, watchmen, professional, and supervisors as defined in theAct.If a majority of the employees in voting group 1 select the Amal-gamated, they will have indicated a desire to form a separate unit.[Text of Direction of Elections omitted from publication in thisvolume.]'CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.MEMBER MURDOCK, dissenting in part :I disagree with the majority's finding that theSavannah Electricand Powerprinciple is dispositive of the contract-bar issue in this case.In my opinion the majority has blindly applied a principle withoutconsidering the practicalities of the,situation or the impact of their de-cision on industrial stability. Assuming,arguendo,that theSavannahprinciple is broad enough to cover the situation present in this case,',0The Heekin Can Company,89 NLRB 717;Bond Crown&CorkCo., 83 NLRB 638.6 The principle was enunciated by the Board in theSavannahcase as follows :The Board as a general rule does not entertain representation proceedings wherean active labor organization has a collective bargaining contract with a reasonableperiod to ran.But therule assumesthat the unit of employees covered by the con-tract is appropriate.In the present case, there is doubt as to the appropriateness ofthe unit covered by the contract between the Company and the Independent.Wherethe parties contract on the basis of a unit materially different from that found by theBoard, even though the contract unit might also be deemed appropriate, their agree-ment is subject to any subsequent determination the Board may make, in a properproceeding with respect to the appropriateness of the unit or units. CONTINENTAL CAN COMPANTI, INC.503I am of the view that it was promulgated solely for the purpose of dis-couraging a certificate holder from arbitrarily changing the scope ofthe certified unit without regard to the Board's criteria of appropriate-ness or the desires of the employees involved.Such was the situationin theSavannahandCalaverascases, but not in this case. In theSavannahcase the contracting parties, without first ascertaining thedesires of the employees involved, increased the scope of the unit foundappropriate by the Board by adding a group of employees specificallyexcluded from the certified unit. In theCalaverascase the contract-ing parties arbitrarily excluded a nonseverable group of. employeesfrom the certified unit.The appropriateness of the resulting contractunits in both of those cases were therefore open to question, not onlybecause they were materially different from the units found appropri-ate by the Board but also because they were arbitrarily establishedwithout regard to the desires of the employees involved.On the other hand, in this case, as found herein by the majority, boththe excluded -group and the IAM's contract unit clearly meet theBoard's standards of appropriateness as one consists of a recognizedcraft group and the other of all remaining production and mainten-ance employees.Moreover, the craft employees were excluded byagreement of the parties only after they had overwhelmingly ex-pressed their desires for separate representation in a secret ballotelection.Because, however, this amicable settlement of a representa-tion question lacked the imprimatur of the Board, my colleagueshave set it aside as being a usurpation of the Board's functions by theparties.I experience no such reaction and in the interest of promot-ing industrial stability would sanction the action taken by the con-tracting parties by finding that the IAM's contract, which was entered,into during the certification year, is a bar to the petition for an over-all unit in Case No. 14-RC-944.Accordingly, I would dismiss thatpetition.The Amalgamated may have filed its petition for a craftunit in Case No. 14-RC-1082 only to protect its position in the eventthe Board directed an election on the previously filed petition for theover-all unit.If the latter petition is dismissed as I believe it shouldbe, the Amalgamated might.not wish to proceed to an election on itsown petition.If it does, however, it is entitled to an election in itscraft unit.